 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Ray Viramontes,                          No. CV-16-00151-TUC-RM
10                  Petitioner,                      ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15           On March 14, 2016, Petitioner Robert Viramontes, who is confined in the Arizona

16   State Prison Complex-Lewis, filed a pro se Petition for Writ of Habeas Corpus pursuant to

17   28 U.S.C. § 2254. (Doc. 1.) On October 19, 2016, Respondents Charles Ryan and Attorney

18   General of the State of Arizona filed a Limited Answer, arguing that Petitioner’s claims

19   are both untimely and procedurally defaulted. (Doc. 22.) On November 16, 2016,

20   Petitioner filed a pro se Traverse. (Docs. 23, 24.) On May 4, 2018, Magistrate Judge

21   Bernardo P. Velasco issued a Report and Recommendation, recommending that this Court

22   find the Petition timely, grant it, and remand to the Arizona state court for further

23   proceedings. (Doc. 29.) Respondents filed Objections on June 8, 2018, and Petitioner

24   (now represented by the Federal Public Defender’s Office) filed a Response on July 23,

25   2018.    (Docs. 34, 44.)     Because the Report and Recommendation did not address

26   Respondents’ procedural-default defense, the Court ordered supplemental briefing on that

27   issue. (Doc. 48.) Petitioner filed his Supplemental Brief on October 24, 2018, and

28   Respondents filed their Response on November 14, 2018. (Docs. 51, 52.)
 1   I.     Factual & Procedural Background
 2          A.     Arizona’s Sentencing Scheme
 3          Prior to January 1, 1994, a defendant convicted of first-degree murder could be
 4   sentenced to life with the possibility of parole after 25 years. See State v. Fierro, 804 P.2d
 5   72, 90 (Ariz. 1990). In 1993, Arizona enacted its truth-in-sentencing law and eliminated
 6   parole for crimes committed on or after January 1, 1994. See State v. Rosario, 987 P.2d
 7   226, 230 (Ariz. Ct. App. 1999). Defendants convicted of first-degree murder on or after
 8   that date face three possible sentences: death, natural life (life with no chance of release on
 9   any basis), or life with the possibility of “release” after 25 years. See State v. Martinez,
10   100 P.3d 30, 33 (Ariz. Ct. App. 2004). “Release” may be granted only through executive
11   clemency (e.g., a pardon)—a form of relief unlikely to be granted to defendants convicted
12   of first-degree murder. See State v. Vera, 334 P.3d 754, 760 (Ariz. Ct. App. 2014).
13          Despite the elimination of parole, prosecutors continued to offer parole in plea
14   agreements, and judges continued to accept such agreements and impose sentences of life
15   with the possibility of parole. See, e.g., id. (noting that the sentencing court was mistaken
16   about the availability of parole); Governor’s Letter to Ariz. Sec’y of State (Apr. 30, 2018),
17   available at https://www.azleg.gov/govlettr/53leg/2r/sb1211.pdf (expressing puzzlement
18   as to why parole sentences continued to be imposed after January 1, 1994). In response,
19   the Arizona legislature passed Senate Bill 1211, which honors those plea agreements
20   notwithstanding the elimination of parole. See Ariz. Rev. Stat. § 13-718. No form of relief
21   exists for defendants who received the same sentence following conviction at trial.
22          B.     Petitioner’s Conviction & Sentence
23          Petitioner was charged with first-degree murder, first-degree burglary, and two
24   counts of aggravated assault, stemming from an incident that occurred on December 25,
25   1998. (Doc. 39-1 at 1–2.)1 Prior to trial, Petitioner’s attorney, Daniel R. Grills, sent
26   Petitioner a letter communicating a plea offer from the State, which would require
27   Petitioner to spend at least 20 years in prison. (Doc. 1-2, Ex. I, at 28.) Mr. Grills described
28          1
                   Record citations refer to the page numbers electronically generated by the
     Court’s filing system.

                                                  -2-
 1   the alternative as “fac[ing] a possibility of the rest of your life in prison.” (Id.) During a
 2   subsequent pretrial hearing, the following exchange took place:
 3          The State:    Your Honor, just so we can put it on the record, I know that we
                          had – this is a request that I would like to make. I know that
 4
                          previously you’ve asked us to see if we can come to any
 5                        agreement upon a – a possible plea agrement [sic] in this case.
                          . . . I was wondering if the Court would be willing to advise
 6                        Mr. Viramontes, at this time, of the sentencing – possible
 7                        sentencing range that he is looking at, just so that we can get it
                          on the record that he has been made aware of the possible
 8                        sentencing range and he still chooses not to – not to –
 9
            The Court:    Is there some offer that the State still extends to the defendant?
10
11                        ....

12          The State:    The offer that I was going to make was the defendant plead to
13                        second degree murder with one count of aggravated assault,
                          dangerous nature, with a floor – a minimum of 20 years as the
14                        sentence.
15
                          ....
16
            The Court:    Without that, the first degree murder carries a potential life
17
                          sentence, probation at 25 years or no probation?
18
            The State:    The – it would be – first degree would be – I believe, it would
19                        be probation after 25.
20
                          ....
21
22          The Court:    Mr. Grills, have you discussed that with – this offer with your
                          client or do you wish to?
23
24          Mr. Grills:   I have – Your Honor, I think there would have been a chance
                          if it wasn’t set on the floor, as he called it, of 20. I explained
25                        to the defendant he is 19, if he got to 20, you know, he could
26                        be out before he is 40, otherwise he’s looking at possibly never
                          getting out of prison, but I’m satisfied, Your Honor, that as he
27                        sits here today, he is not interested in that plea.
28
            Petitioner:   (Nods head.)


                                                 -3-
 1
 2          The Court:    All right. So that you know, Mr. Viramontes, the potential
                          penalty for first degree murder, with which you are charged, is
 3                        life; if you’re convicted of first degree murder, you must
                          receive life.
 4
 5                        ....
 6
                          Yeah, so the sentences would have to run together, even if you
 7                        were convicted of all of them, except that Count 4, which is the
                          7 to 21, could be consecutive, but if you were convicted on
 8                        Count 1 [i.e., first-degree murder], it wouldn’t matter because
 9                        that’s a life sentence anyway and according to the offer made
                          by the State then you would be looking at a maximum of – a
10                        minimum of 20 years, according to their offer . . . .
11
                          ....
12
13                        So as long as you understand that, Mr. Viramontes, and it’s
                          entirely up to you whether you wish to go to trial or whether
14                        you wish to accept the State’s offer and if you want to discuss
15                        it further with your attorney, I’ll give you time to do it. If you
                          don’t need to, then you can let me know that, too.
16
            Petitioner:   Your Honor, I don’t want it.
17
18          The Court:    You don’t want the plea offer?
19
            Petitioner:   No, sir.
20
     (Doc. 39-3 at 14–20.)
21
            Petitioner was convicted on all counts. (Doc. 34-1, Ex. B, at 253–54.) At the
22
     sentencing hearing, Mr. Grills argued: “[Petitioner’s crime] is totally out of character and
23
     I hope that Your Honor would consider the life sentence with parole at 25 years is more
24
     than adequate sentencing and I think that some people might even argue that itself, might
25
     be excessive.” (Id. at 261–62.) The trial court did not comment on Mr. Grills’ erroneous
26
     belief that life with the possibility of parole was an available sentence. (See id. at 262–65.)
27
            On the first-degree murder conviction, the trial court ordered “that [Petitioner] be
28
     imprisoned for life, no release eligibility until the completion of 25 years of service of the

                                                  -4-
 1   sentence.” (Id. at 263.) The judgment reflects a sentence on the murder conviction of “Life
 2   With No Release On Any Basis Until The Completion of the Service of 25 Calendar
 3   Years.” (Doc. 1-2, Ex. M, at 175.) Petitioner also received concurrent 10-year sentences
 4   on both aggravated assault convictions and a consecutive 10.5-year sentence on the first-
 5   degree burglary conviction. (Id. at 176–78.) Petitioner appealed to the Arizona Court of
 6   Appeals, which affirmed, and to the Arizona Supreme Court, which denied review. (Doc.
 7   1-1, Ex. C, at 52–61; Doc. 22-1, Ex. B, at 5.) He did not seek review by the U.S. Supreme
 8   Court. (Doc. 1 at 3.)
 9          C.     State Post-Conviction Proceedings
10          On January 8, 2002, Petitioner filed, through counsel, his first petition for post-
11   conviction relief (“PCR”), alleging that Mr. Grills provided ineffective assistance of
12   counsel by failing to challenge the felony-murder rule on due process grounds; failing to
13   challenge expert testimony restrictions imposed by the trial court; withdrawing his request
14   for an expert to testify about Petitioner’s head injuries during an evidentiary hearing; and
15   failing to adequately challenge the admissibility of Petitioner’s confession. (Doc. 22-1,
16   Ex. E, at 14–16.) Both the PCR court and Arizona Court of Appeals denied relief, and
17   Petitioner did not seek review in either the Arizona Supreme Court or the U.S. Supreme
18   Court. (Doc. 1-1, Ex. G, at 114–18; Doc. 22-1, Ex. F, at 37–42.)
19          On April 17, 2014, Petitioner, now pro se, filed a second PCR notice, asserting that
20   he had recently been informed by the Arizona Department of Corrections that his only
21   chance at release was through executive clemency; that Mr. Grills misadvised him that he
22   would be released after 25 years if convicted at trial; and that the truth-in-sentencing law
23   is unconstitutionally vague. (Doc. 39-14 at 4–5.) Petitioner indicated that the second PCR
24   notice was based on newly discovered material facts which probably would have changed
25   his verdict or sentence. (Id. at 2.)
26           On August 26, 2014, Petitioner, through counsel, filed his second PCR petition.
27   (Doc. 1-2, Ex. I, at 18–26.) He raised the following grounds for relief:
28      1. Mr. Grills rendered ineffective assistance by misadvising him that he would be


                                                -5-
 1          eligible for parole after 25 years, leading him to reject the plea agreement;
 2      2. his first PCR attorney, R. Lamar Couser, rendered ineffective assistance by failing
 3          to raise Mr. Grills’ error in the first PCR petition; and
 4      3. the trial court erred by misadvising him that he would be eligible for “probation”
 5          (according to Petitioner, a clearly mistaken reference to “parole”) after 25 years,
 6          when Arizona’s truth-in-sentencing law foreclosed that possibility.
 7   (Id. at 23–25.)
 8          On October 31, 2014, the PCR court denied Petitioner’s second PCR petition. (Id.,
 9   Ex. L, at 108–11.) The PCR court determined that Petitioner’s first claim was precluded
10   because it should have been raised in the initial PCR proceeding, and because Petitioner
11   failed to establish that review in a second PCR proceeding was proper under the newly-
12   discovered-facts exception. (Id. at 110.) The PCR court also determined that Petitioner’s
13   second claim was non-cognizable under Rule 32 of the Arizona Rules of Criminal
14   Procedure. (Id. at 109–10.) The PCR court found that Petitioner’s third claim was
15   precluded because it did not track any of the five cognizable bases for relief available in a
16   successive PCR proceeding. (Id. at 111.) The PCR court also found that Petitioner’s third
17   claim was meritless because, contrary to Petitioner’s allegations, it had not advised
18   Petitioner that parole was available. (Id. at 110.)2
19          On November 24, 2014, Petitioner filed a pro se motion for reconsideration. (Id.,
20   Ex. M, at 114–19.) Petitioner denied abandoning his claim that the truth-in-sentencing law
21   is unconstitutionally vague. (Id. at 114–15.) He contended that his second PCR notice was
22   sufficient to raise the issue and that, although the issue was omitted from the second PCR
23   petition, the PCR court should have nevertheless ruled on it. (Id.) Turning to the merits,
24   Petitioner argued that the truth-in-sentencing law’s vagueness caused the trial court and his
25   attorney to misadvise him that he would be eligible for parole after 25 years. (Id. at 118.)
26   Pointing out that Arizona courts routinely imposed sentences in violation of the truth-in-
27
            2
                   Superior Court Judge John Leonardo made the “probation” statement during
28   Petitioner’s criminal case. It was Superior Court Judge James Marner, however, who
     determined that Judge Leonardo did not mean “parole.”

                                                  -6-
 1   sentencing law, Petitioner argued that his realization that he cannot be paroled was newly
 2   discovered evidence warranting relief. (Id. at 116–18.)
 3          The PCR court denied the motion on December 15, 2014, finding that Petitioner had
 4   indeed abandoned his claim by omitting it from his brief. (Id., Ex. N, at 181.) The PCR
 5   court also determined both that the truth-in-sentencing law is not vague and that
 6   Petitioner’s claim of ignorance was without factual support. (Id. at 181–82.)
 7          Petitioner (still pro se) filed a petition for review in the Arizona Court of Appeals.
 8   (Doc. 22-1, Ex. G, 44–48.) He raised three issues:
 9      1. There are no procedural waivers for an unconstitutional sentence;
10      2. requiring him to raise ineffective-assistance claims in PCR proceedings (where he
11          does not have a protected right to effective counsel) instead of his direct appeal
12          (where he does have a protected right to effective counsel) is a violation of federal
13          due process; and
14      3. the PCR court “abused its discretion.”
15   (Id. at 47.)
16          On April 3, 2015, the Arizona Court of Appeals granted review but denied relief.
17   (Doc. 1-2, Ex. P, at 283–86.) It held that Petitioner waived his claims by failing to cite
18   legal authority, that Petitioner’s claims were untimely, and that Petitioner’s claim of
19   ineffective assistance of PCR counsel was non-cognizable. (Id. at 285–86.) Petitioner
20   sought review by the Arizona Supreme Court, but review was denied on August 24, 2015.
21   (Doc. 22-1, Ex. I, at 87.) He did not seek review by the U.S. Supreme Court.
22          D.       Federal Habeas Petition
23          On March 14, 2016, Petitioner filed the currently pending Petition for Writ of
24   Habeas Corpus pursuant to 28 U.S.C. § 2254. (Doc. 1.)3 He raises four claims:
25      1. The Arizona trial court misadvised him that he would be eligible for parole after 25
26          years;
27      2. Mr. Grills provided ineffective assistance of counsel during plea negotiations by
28
            3
                     Petitioner did not sign the Petition until August 10, 2016. (Doc. 18.)

                                                  -7-
 1          misadvising him of the consequences of rejecting the plea agreement and
 2          proceeding to trial;
 3      3. Mr. Couser provided ineffective assistance of counsel in the first PCR proceeding
 4          by failing to raise Mr. Grills’ ineffectiveness during plea negotiations;4 and
 5      4. Arizona’s truth-in-sentencing law is unconstitutionally vague as applied to first-
 6          degree murder sentences.
 7   (Id. at 6–19.)
 8          Respondents filed a Limited Answer on October 19, 2016, arguing that Petitioner’s
 9   claims are untimely and procedurally defaulted without excuse. (Doc. 22 at 6.)
10          E.        Report & Recommendation
11          Judge Velasco issued the Report and Recommendation on May 4, 2018, determining
12   that the Petition is timely only with the benefit of equitable tolling. (Doc. 29 at 14–15.)
13   Judge Velasco found that Petitioner reasonably relied on the trial court’s and prosecutor’s
14   statements that Petitioner would be eligible for “probation” after 25 years and, furthermore,
15   that the term “probation” was a mistaken reference to “parole.” (Id. at 16–17.) Judge
16   Velasco found Petitioner’s claim of ignorance especially credible in light of the fact that
17   Arizona courts have mistakenly sentenced hundreds of defendants to “life with the
18   possibility of parole” since enactment of the truth-in-sentencing law.            (Id. at 17.)
19   Accordingly, Judge Velasco recommends that the Petition be granted and that this action
20   be remanded to the Arizona courts for further proceedings. (Id. at 19.)
21          Respondents filed Objections on June 8, 2018. (Doc. 34.) First, they object to Judge
22   Velasco’s finding that Petitioner is entitled to equitable tolling. (Id. at 2.) They argue that
23   the record belies Petitioner’s assertion that he was informed by Mr. Grills and the trial court
24   that he would be sentenced to life with the possibility of parole, and, consequently,
25   Petitioner was dilatory in waiting years to seek relief. (Id. at 3–9.) Second, Respondents
26   object to any implied finding that Petitioner’s claims are not procedurally defaulted. (Id.
27   at 10.) Finally, Respondents object to Judge Velasco’s recommendation to grant the
28          4
                  Claim Three will be dismissed as non-cognizable on federal habeas review.
     28 U.S.C. § 2254(i).

                                                  -8-
 1   Petition, as they have not yet had an opportunity to brief the merits. (Id. at 10–11.)
 2   II.    Standard of Review
 3          A district judge “may accept, reject, or modify, in whole or in part, the findings or
 4   recommendations” made by a magistrate judge. 28 U.S.C. § 636(b)(1). The district judge
 5   must “make a de novo determination of those portions” of the magistrate judge’s “report
 6   or specified proposed findings or recommendations to which objection is made.” Id.
 7          Because Petitioner’s § 2254 Petition was filed after April 24, 1996, this case is
 8   governed by the Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996. See
 9   Patterson v. Stewart, 251 F.3d 1243, 1245 (9th Cir. 2001).
10   III.   Statute of Limitation
11          A one-year period of limitation applies to petitions for writ of habeas corpus filed
12   by a person in custody pursuant to the judgment of a state court. 28 U.S.C. § 2244(d)(1).
13   AEDPA’s one-year limitation period runs from the latest of:
14          (A) the date on which the judgment became final by the conclusion of direct
            review or the expiration of the time for seeking such review;
15
            (B) the date on which the impediment to filing an application created by State
16          action in violation of the Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such State action;
17          (C) the date on which the constitutional right asserted was initially
18          recognized by the Supreme Court, if the right has been newly recognized by
            the Supreme Court and made retroactively applicable to cases on collateral
19          review; or
20          (D) the date on which the factual predicate of the claim or claims presented
            could have been discovered through the exercise of due diligence.
21
     Id. The limitation period is tolled during the period in “which a properly filed application
22
     for State post-conviction or other collateral review with respect to the pertinent judgment
23
     or claim is pending.” Id. § 2244(d)(2). The limitation period is also subject to equitable
24
     tolling under certain circumstances. Holland v. Florida, 560 U.S. 631, 634 (2010).
25
            A.     Accrual Date
26
            Petitioner argues that he is entitled to a start date determined in accordance with §
27
     2244(d)(1)(D). The Court agrees.
28


                                                 -9-
 1                 The statute of limitations begins to run under § 2244(d)(1)(D) when
 2          the factual predicate of a claim could have been discovered through the
            exercise of due diligence, not when it actually was discovered. Due diligence
 3          does not require the maximum feasible diligence, but it does require
            reasonable diligence in the circumstances.
 4
 5                 Section 2244(d)(1)(D) provides a petitioner with a later accrual date
            than section 2244(d)(1)(A) only if vital facts could not have been known by
 6
            the date the appellate process ended. The due diligence clock starts ticking
 7          when a person knows or through diligence could discover the vital facts,
            regardless of when their legal significance is actually discovered.
 8
 9                 Although section 2244(d)(1)(D)’s due diligence requirement is an
            objective standard, a court also considers the petitioner’s particular
10          circumstances.
11
     Ford v. Gonzalez, 683 F.3d 1230, 1235 (9th Cir. 2012) (internal citations, quotation marks,
12
     and footnote omitted).
13
            Respondents contend that certain statements in the record show Petitioner could not
14
     have reasonably believed he would be eligible for parole, and thus Petitioner was aware of
15
     the vital facts at the conclusion of his direct appeal. The problem with Respondents’
16
     position, however, is that it does not satisfactorily explain why the trial court and
17
     prosecutor agreed that Petitioner would be eligible for “probation at 25 years,” or why Mr.
18
     Grills requested a “life sentence with parole at 25 years.” Although there is some ambiguity
19
     in the statements about “probation,” Mr. Grills’ statement at the sentencing hearing leaves
20
     no doubt he advised Petitioner that a sentence with parole eligibility was available.
21
            Respondents do not comment on this clear evidence of Mr. Grills’ misbelief.
22
     Instead, they argue that other statements made by Mr. Grills—that Petitioner was “facing
23
     a possibility of . . . life in prison” (in the letter) and “looking at possibly never getting out
24
     of prison” (at the pretrial hearing)—show he did not advise Petitioner that parole was
25
     possible. Respondents fail, however, to provide the proper context for these statements,
26
     which were made during discussions about the plea offer. Petitioner faced one of two
27
     sentences if convicted at trial: natural life or life with the possibility of release after 25
28
     years. In context, it appears that Mr. Grills was emphasizing the difference between the


                                                  - 10 -
 1   plea offer, which carried a term-of-years sentence, and the possible sentence of natural
 2   life.5 Regardless, it would be nonsensical to conclude that Mr. Grills argued for a life-
 3   with-parole sentence without having informed Petitioner that sentence was available.
 4          The record also supports finding that the trial court harbored the same misbelief as
 5   Mr. Grills. The most significant evidence on this point is the trial court’s and prosecutor’s
 6   statements regarding “probation at 25 years.” Petitioner contends that these statements
 7   show the trial court believed that the most lenient sentence for first-degree murder carried
 8   a meaningful chance for release, such as parole. Respondents avoid analyzing the trial
 9   court’s meaning; instead, they emphasize other statements in the record which, they
10   contend, show Petitioner was informed that “his conviction for first degree murder would
11   send him to prison for the rest of his life.” Petitioner has the better argument.
12          The Court agrees that the reference to “probation” was a mistaken reference to
13   “parole.” Probation and parole share many similarities (e.g., they both involve supervised
14   conditional release), including that they differ in kind from executive clemency.
15   Furthermore, if the trial court knew that parole was unavailable, it would have commented
16   on Mr. Grills’ specific request for a life-with-parole sentence.        Both circumstances
17   convincingly show that the trial court believed that parole was available.
18          Despite the foregoing, Respondents contend that the trial court actually admonished
19   Petitioner that he would spend a lifetime in prison if convicted of first-degree murder.
20   Again, though, they rely on a statement taken out of context:
21          Yeah, so the sentences would have to run together, even if you were
            convicted of all of them, except that Count 4, which is the 7 to 21, could be
22
            consecutive, but if you were convicted on Count 1 [i.e., first-degree murder],
23          it wouldn’t matter because that’s a life sentence anyway and according to the
            offer made by the State then you would be looking at a maximum of – a
24          minimum of 20 years, according to their offer . . . .
25
     (Doc. 39-3 at 19.) The trial court, like Mr. Grills, was merely emphasizing the difference
26
27          5
                    Mr. Grills may also have been referring to the fact that a life sentence with
     the possibility of parole could have still been a life sentence. See State v. Parle, 521 P.2d
28   604, 608 (Ariz. 1974) (“Parole is a matter of grace, and a person has no right to expect
     anything other than the possibility of parole.” (internal citation omitted)).

                                                 - 11 -
 1   between the plea offer and the potential sentences for first-degree murder. Additionally, if
 2   the trial court truly meant that any consecutive sentences “wouldn’t matter,” it could have
 3   made that statement strictly true by sentencing Petitioner to natural life. Instead of doing
 4   that, however, it sentenced Petitioner to life with the possibility of release after 25 years—
 5   after confirming with the prosecutor that “probation” was available after 25 years, and
 6   immediately after hearing Mr. Grills’ request for life with “parole” after 25 years.
 7          Respondents also assert that Petitioner understood he would never be released if
 8   convicted because he testified at trial that the State was “trying to get [him] the rest of [his]
 9   life in prison.” Petitioner’s statement was true as far as it goes: if convicted of first-degree
10   murder, the State could seek a natural life sentence, which would prevent his release on
11   any basis.6 Moreover, as explained above, Petitioner was advised by Mr. Grills that the
12   most lenient sentence for first-degree murder carried the possibility of parole.
13          Finally, Respondents point to Petitioner’s sentencing documents, which state that
14   Petitioner could be sentenced to either natural life or life with the possibility of “release”
15   after 25 years. Their reliance on these documents is unpersuasive. It would be bizarre to
16   conclude that the use of “release” instead of “parole” in these documents should have
17   aroused Petitioner’s suspicion about the nature of his sentence, when neither his attorney
18   nor the trial court had concerns with the terminology.
19          In short, none of the statements relied upon by Respondents show Petitioner was
20   properly advised that, if convicted of first-degree murder, his only chance at release was
21   through executive clemency. To the contrary, the record indicates that all involved were
22   operating under the same misimpression, i.e., that a person convicted of first-degree murder
23   in 1999 could be sentenced to life with the possibility of parole after 25 years. Accordingly,
24   the factual predicate of Petitioner’s claims—that he was misadvised that he could be
25   sentenced to life with the possibility of parole if convicted at trial—was not reasonably
26   discoverable at the time his direct appeal ended.7 Ford, 683 F.3d at 1235.
27          6
                  The State did argue for a natural life sentence at the sentencing hearing.
     (Doc. 34-1, Ex. B, at 254.)
28          7
                  Judge Marner found that Judge Leonardo did not mean “parole” when he said
     “probation.” (Doc. 1-2, Ex. L, at 110.) That finding is entitled to a presumption of

                                                  - 12 -
 1          As a fallback argument, Respondents contend that Petitioner did not act with
 2   diligence because he had “constructive notice” of the truth-in-sentencing law and,
 3   alternatively, he could have asked his appellate and PCR attorneys about the legal
 4   distinction between “release” and “parole.” The Court disagrees. Petitioner fell prey to an
 5   error so widespread among attorneys and judges that Arizona enacted new legislation,
 6   effective August 2018, in response. Although Petitioner does not benefit from that
 7   legislation, it nevertheless is indicative of the unusual circumstances of his case.8 The
 8   recentness of the legislation is particularly telling regarding the difficulty associated with
 9   detecting the mistake. Indeed, the Arizona Court of Appeals affirmed a life-with-parole
10   sentence for first-degree murder as recently as January 2018. See State v. Anderson, No. 1
11   CA–CR 16–0194, 2018 WL 618583, at *1–5 (Ariz. Ct. App. Jan. 30, 2018) (affirming
12   sentence of “life with the possibility of parole after 25 years” for a first-degree murder
13   conviction sustained in November 2015); see also State v. Shine, No. 1 CA–CR 15–0453,
14   2016 WL 3773506, at *1–3 (Ariz. Ct. App. July 12, 2016) (affirming sentence of “life
15   imprisonment with the possibility of parole after 25 years” for a first-degree murder
16   committed in October 2011).
17          To find that Petitioner was required to research and investigate the legal distinction
18   between “release” and “parole” immediately after his direct appeal, while Arizona courts
19   continued to ignore that distinction, would be to require the “maximum feasible diligence,”
20   rather than “reasonable diligence in the circumstances.”9 Ford, 683 F.3d at 1235. Under
21   correctness that can be overcome only by clear and convincing evidence. 28 U.S.C. §
     2254(e)(1). The Court finds that the presumption has been rebutted. Moreover, Judge
22   Leonardo’s misstatement is merely an extra reason for concluding that Petitioner’s claims
     were not immediately discoverable. That Mr. Grills affirmatively misadvised Petitioner is
23   sufficient by itself to conclude that Petitioner is entitled to a start date under 28 U.S.C. §
     2244(d)(1)(D).
24          8
                    It is noteworthy that even Paul Banales—the attorney who first argued that
     Mr. Grills rendered ineffective assistance by misadvising Petitioner about the availability
25   of parole—initially believed that Petitioner would be eligible for parole one day. (See Doc.
     1-2, Ex. M, at 160.)
26          9
                    It is immaterial that Petitioner was sentenced to life with the possibility of
     “release,” whereas the defendants in Anderson and Shine were sentenced to life with the
27   possibility of “parole.” As explained in this Order, the record strongly indicates the trial
     court believed that the sentence imposed carried parole eligibility after 25 years. That some
28   defendants (like those in Anderson and Shine) received “parole” sentences while others
     (like Petitioner) received “release” sentences shows only that the synonymizing of “parole”

                                                 - 13 -
 1   Petitioner’s reasonable misapprehension, he would have been eligible for parole in 2023.
 2   He made inquiries far in advance of that date. Soon after being informed by his family that
 3   the Arizona Department of Corrections had replaced his “2023 parole eligibility date” with
 4   “life and the following date of 9999,” Petitioner asked a correctional officer for
 5   information, eventually discovering in April 2014 that he could never be paroled. (See
 6   Doc. 24 at 7–8; Doc. 39-14 at 4.)
 7          The Court finds that Petitioner could not have become aware of the vital facts
 8   underlying his claim earlier, and that he exercised due diligence after first learning
 9   something was amiss. Cf. Nordelo v. Sec’y, Fla. Dep’t of Corr., 635 F. App’x 636, 638–
10   40 (11th Cir. 2015) (per curiam) (§ 2254 petition alleging attorney misadvised petitioner
11   about parole eligibility was untimely, where petitioner waited years after eligibility date to
12   make inquiries). He is therefore entitled to a start date determined under § 2244(d)(1)(D).
13          Petitioner asserts generally that he learned the vital facts in 2014, but the precise
14   date of discovery is unclear. The issue is immaterial, however, because the Petition is
15   timely with the benefit of equitable tolling.10
16          B.     Equitable Tolling
17          Petitioner urges the Court to apply equitable tolling. He argues that the widespread
18   confusion surrounding Arizona’s truth-in-sentencing law constitutes an extraordinary
19   circumstance and that he has diligently pursued relief since learning the relevant facts. The
20   Court agrees that Petitioner is entitled to equitable tolling.
21          “[A] petitioner is entitled to equitable tolling only if he shows (1) that he has been
22   pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his
23   way and prevented timely filing. The diligence required for equitable tolling purposes is
24   reasonable diligence, not maximum feasible diligence.” Ford, 683 F.3d at 1237 (internal
25   citations and quotation marks omitted). “Equitable tolling is justified in few cases.”
26   with “release” was a common error.
            10
                   Petitioner is not entitled to statutory tolling because, in the last reasoned state
27   court decision, the Arizona Court of Appeals found that the second PCR petition was
     untimely. See 28 U.S.C. § 2244(d)(2) (stating that tolling applies only to “properly filed”
28   petitions); Curiel v. Miller, 830 F.3d 864, 868 (9th Cir. 2016) (en banc) (stating that
     untimely petitions are not “properly filed”).

                                                  - 14 -
 1   Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). “Determining whether equitable
 2   tolling is warranted is a fact-specific inquiry.” Id. (internal quotation marks omitted). The
 3   petitioner bears the burden of showing entitlement to equitable tolling. Miranda v. Castro,
 4   292 F.3d 1063, 1065 (9th Cir. 2002).
 5          Petitioner has established the requisite diligence.      He inquired about parole
 6   eligibility years before the date he thought he would become eligible, and, once he learned
 7   that parole was not available, he quickly sought relief in the Arizona courts by filing a
 8   second PCR notice. Cf. Pace v. DiGuglielmo, 544 U.S. 408, 419 (2005) (finding lack of
 9   diligence where petitioner filed petition years after discovering claims). Petitioner’s
10   diligence continued after the PCR court denied his second PCR petition. Without the
11   benefit of counsel, Petitioner sought reconsideration by the PCR court, then review by both
12   the Arizona Court of Appeals and Arizona Supreme Court. This was reasonable diligence
13   under the circumstances.
14          Furthermore, the widespread disregard of Arizona’s truth-in-sentencing law is an
15   extraordinary circumstance that prevented the timely filing of a federal habeas petition. In
16   1999, Petitioner was erroneously led to believe that he would be eligible for parole after 25
17   years. That error was far from uncommon; a cursory investigation shows that, following
18   enactment of the truth-in-sentencing law, Arizona prosecutors continued to offer parole in
19   plea agreements, Arizona trial courts continued to accept such plea agreements, and the
20   Arizona Court of Appeals continued to review life-with-parole sentences without regard
21   for the truth-in-sentencing law’s application. Nor was the error short-lived or easily
22   discoverable; as stated above, the Arizona Court of Appeals affirmed a life-with-parole
23   sentence as recently as January 2018, and the Arizona legislature enacted legislation
24   addressing the problem only several months ago, in August 2018. Given the foregoing,
25   Petitioner has demonstrated that exceptional circumstances prevented the timely filing of
26   his federal habeas petition.
27          C.     Conclusion
28          The statute of limitation commenced at some point in early 2014 and was equitably


                                                - 15 -
 1   tolled until August 24, 2015, when the Arizona Supreme Court denied review of
 2   Petitioner’s second PCR petition. Petitioner filed his federal Petition on March 14, 2016—
 3   well within the one-year limitation period. The Petition is thus timely.
 4   IV.    Procedural Default
 5          Respondents contend, and Petitioner does not dispute, that Petitioner’s first claim is
 6   procedurally defaulted without excuse. The Court agrees with Respondents and thus does
 7   not address that claim here. Next, although Petitioner’s second claim is procedurally
 8   defaulted, Petitioner has shown cause and prejudice under Martinez v. Ryan, 566 U.S. 1
 9   (2012). Finally, the Court finds that Petitioner’s fourth claim is procedurally defaulted
10   without excuse.
11          A.     Claim Two
12          In his second claim, Petitioner alleges ineffective assistance of counsel during plea
13   negotiations. This claim was initially raised in Petitioner’s second PCR petition. (Doc. 1-
14   2, Ex. I, at 23, Ex. L, at 109.) The PCR court found this claim precluded under Arizona
15   Rule of Criminal Procedure 32.2(a)(3) because it should have been raised in Petitioner’s
16   first PCR proceeding but was not, and because Petitioner failed to tie his claim to the
17   newly-discovered-facts exception set forth in Rule 32.1(e). (Id., Ex. L, at 110.)
18          Although it is not clear that Petitioner clearly and distinctly raised this claim in his
19   pro se petition for review in the Arizona Court of Appeals, Respondents argue that it was
20   subsumed within Petitioner’s claim that “[t]here are no procedural waivers for a
21   constitutionally illegal sentence.” (See Doc. 22-1, Ex. G, at 47.) The Arizona Court of
22   Appeals rejected Petitioner’s waiver argument on two grounds: first, Petitioner failed to
23   support his argument with citation to legal authority, and, second, Petitioner was precluded
24   from raising a claim of illegal sentence in a successive and untimely petition. (Doc. 1-2,
25   Ex. P, at 285–86.) The Court agrees with Respondents that these rulings show that
26   Petitioner’s claim is procedurally defaulted. See Hurles v. Ryan, 752 F.3d 768, 780 (9th
27   Cir. 2014) (“Arizona’s waiver rules are independent and adequate bases for denying [post-
28


                                                 - 16 -
 1   conviction] relief.” (citations omitted)).11
 2           Thus, federal habeas review is barred unless Plaintiff can demonstrate cause and
 3   prejudice.12 Id. He argues that he has shown cause pursuant to the Supreme Court’s
 4   decision in Martinez. Martinez held that “[i]nadequate assistance of counsel at initial-
 5   review collateral proceedings may establish cause for a prisoner’s procedural default of a
 6   claim of ineffective assistance at trial.” 566 U.S. at 9. Cause is shown under Martinez
 7   where
 8           (1) the claim of ineffective assistance of trial counsel was a “substantial”
             claim; (2) the “cause” consisted of there being “no counsel” or only
 9
             “ineffective” counsel during the state collateral review proceeding; (3) the
10           state collateral review proceeding was the initial review proceeding in
             respect to the ineffective-assistance of trial-counsel claim; and (4) state law
11           requires that an ineffective assistance of trial counsel claim be raised in an
12           initial-review collateral proceeding.
13   Trevino v. Thaler, 569 U.S. 413, 423 (2013) (ellipsis, brackets, and some internal quotation
14   marks omitted) (citing Martinez, 566 U.S. at 13–14, 17–18).
15                  1.     Substantiality & Ineffective Assistance of PCR Counsel
16           Because Petitioner was represented by counsel during his initial-review collateral
17   proceeding, he must “make two related showings about the strength of his particular
18   [ineffective-assistance] claim to excuse its default.” Runningeagle v. Ryan, 825 F.3d 970,
19   982 (9th Cir. 2016). “First, the [ineffective-assistance] claim must be ‘a substantial one,
20   which is to say that the prisoner must demonstrate that the claim has some merit.’” Id.
21   (quoting Martinez, 566 U.S. at 14.) “Second, a petitioner must show that ‘appointed
22   counsel in the initial-review collateral proceeding, where the claim should have been
23
24           11
                    Petitioner argues that his claim is not procedurally defaulted because the
     Arizona Court of Appeals did not “expressly apply any procedural bar . . . to a claim of
25   ineffective assistance of counsel.” However, if Petitioner accepts Respondents’ contention
     that his ineffective-assistance claim was raised indirectly as part of the waiver argument—
26   which he must, or else his claim is unexhausted—then he must also accept the Arizona
     Court of Appeals’ reasons for rejecting the waiver argument.
27           12
                    A second exception to the procedural-default doctrine is available to those
     who can show a “fundamental miscarriage of justice,” i.e., that they are actually innocent.
28   See Gage v. Chappell, 793 F.3d 1159, 1167 (9th Cir. 2015). Petitioner does contend that
     he can meet this exception.

                                                    - 17 -
 1   raised, was ineffective under the standards of Strickland v. Washington.’” Id. (quoting
 2   Martinez, 566 U.S. at 14). Under Strickland, a petitioner asserting a claim of ineffective
 3   assistance of counsel must show both deficient performance and prejudice. 466 U.S. 668,
 4   687 (1984). To establish deficient performance, a petitioner “must show that counsel’s
 5   representation fell below an objective standard of reasonableness.” Id. at 688. To establish
 6   prejudice, a petitioner “must show that there is a reasonable probability that, but for
 7   counsel’s unprofessional errors, the result of the proceeding would have been different.”
 8   Id. at 694.
 9          Petitioner has shown that his ineffective-assistance-of-trial-counsel claim is
10   substantial.13 Contrary to Respondents’ arguments, the record convincingly shows that Mr.
11   Grills believed that a defendant convicted of first-degree murder in 1999 could be
12   sentenced to life with the possibility of parole after 25 years. Against that backdrop, there
13   clearly is “some merit” to Petitioner’s contention that he was misadvised by Mr. Grills and
14   relied on that bad advice in deciding to reject the plea offer. See Nunes v. Miller, 350 F.3d
15   1045, 1054 (9th Cir. 2003) (finding prima facie case of ineffective assistance where
16   petitioner rejected plea based on erroneous information given by attorney). Because
17   Petitioner is unlikely to be granted executive clemency, the rejection of the plea offer
18   resulted in what is effectively a natural-life sentence, which unquestionably is more severe
19   than the term-of-years sentence offered in the rejected plea. See Lafler v. Cooper, 566 U.S.
20   156, 164 (2012) (explaining that, where counsel allegedly provided ineffective assistance
21   during plea negotiations, prejudice is demonstrated by showing “that the conviction or
22   sentence, or both, under the [rejected plea] offer’s terms would have been less severe than
23   under the judgment and sentence that in fact were imposed”).
24          Proceeding to the second step under Martinez, Petitioner contends that Mr. Couser
25   rendered ineffective assistance by failing to raise Mr. Grills’ ineffectiveness during plea
26
            13
                   A showing of substantiality satisfies the “prejudice” prong of the cause-and-
27   prejudice framework. Atwood v. Ryan, 870 F.3d 1033, 1059 n. 21 (9th Cir. 2017) (“[U]nder
     Martinez v. Ryan, a prisoner satisfies the prejudice prong of the ‘cause and prejudice’
28   standard for overcoming a procedural default when the prisoner’s claim of trial-level
     ineffective assistance of counsel . . . is substantial.”).

                                                - 18 -
 1   negotiations. The Court finds that Mr. Couser was ineffective under Strickland.
 2          Failure to raise a claim in a PCR petition “is not deficient performance unless that
 3   claim was plainly stronger than those actually presented to the” PCR court. Davila v.
 4   Davis, 137 S. Ct. 2058, 2067 (2017); see Smith v. Robbins, 528 U.S. 259, 288 (2000). The
 5   strength of Petitioner’s ineffective-assistance claim against Mr. Grills is apparent. That
 6   Mr. Grills argued for a life-with-parole sentence leaves no doubt he advised Petitioner—
 7   incorrectly—that parole was possible. A criminal defendant who is contemplating a plea
 8   offer will almost certainly place importance on the potential severity (or leniency) of a
 9   sentence under the plea as compared to a sentence after conviction at trial. Mr. Grills’
10   erroneous advice deprived Petitioner of the ability to accurately consider that important,
11   potentially dispositive factor, and it prejudiced Petitioner by resulting in a more severe
12   sentence. See Nunes, 350 F.3d at 1054; Lafler, 566 U.S. at 164.
13          The foregoing claim of ineffective assistance during plea negotiations is clearly
14   stronger than the claims presented by Mr. Couser in the first PCR petition.
15          Mr. Couser argued that Mr. Grills was ineffective by failing to challenge the felony-
16   murder rule based on legislative intent and due process. (Doc. 22-1, Ex. E, at 14–15.) He
17   also argued that Mr. Grills was ineffective by failing to challenge limitations placed on an
18   expert witness by the trial court. (Id. at 16.) These issues (although not couched in terms
19   of effectiveness of counsel) were raised in Petitioner’s direct appeal. (See Doc. 1-1, Ex. C,
20   at 53, 56–57, 60.) Although the Arizona Court of Appeals found them waived because
21   they were not raised in the trial court, it nevertheless proceeded to explain why all of the
22   foregoing arguments were foreclosed by Arizona law. (Id. at 53–54, 56–58, 60.) Thus,
23   these claims are clearly weaker than the ineffective-assistance claim alleged in this
24   proceeding. See Sanders v. Cullen, 873 F.3d 778, 815 (9th Cir. 2017) (“The failure to raise
25   a meritless legal argument does not constitute ineffective assistance of counsel.” (quoting
26   Baumann v. United States, 692 F.2d 565, 572 (9th Cir. 1982))).
27          Mr. Couser also argued that Mr. Grills was ineffective by withdrawing a request for
28   a doctor to testify about Petitioner’s head injury at a hearing concerning the admissibility


                                                - 19 -
 1   of Petitioner’s confession, and by failing to adequately challenge Petitioner’s confession
 2   on grounds of voluntariness, reliability, and competency. (Doc. 22-1, Ex. E, at 16.)
 3   Although these arguments hold more weight, they are not strong. The trial court was
 4   provided with a video of the confession, which depicted Petitioner talking with police for
 5   approximately two hours with no evident mental impairments. (Doc. 1-1, Ex. G, at 117.)
 6   Furthermore, there was witness testimony that Petitioner was beaten up by the victims mere
 7   hours before the murder, that Petitioner had threatened to return later, and that one of the
 8   assailants had said “let’s go” in a voice that sounded like Petitioner’s. (Id., Ex. B, at 21,
 9   Ex. D, at 65.)
10          Given the foregoing, it is not apparent that Mr. Grills deficiently litigated the motion
11   to suppress, nor is it apparent (given the evidence against Petitioner) that Mr. Grills’
12   conduct prejudiced Petitioner.      Thus, the ineffective-assistance claim raised in this
13   proceeding is clearly stronger than the claims raised by Mr. Couser, and Mr. Couser was
14   ineffective under Strickland’s first prong. See Smith, 528 U.S. at 288 (stating that
15   Strickland’s first prong is satisfied by “showing that a particular nonfrivolous issue [that
16   was not presented] was clearly stronger than issues that counsel did present”).
17          Petitioner must also establish that Mr. Couser’s error was prejudicial:
18          Although the prejudice at issue is that in PCR proceedings, this is a recursive
            standard. It requires the reviewing court to assess trial counsel’s as well as
19
            PCR counsel’s performance. This is because, for [the court] to find a
20          reasonable probability that PCR counsel prejudiced a petitioner by failing to
            raise a trial-level [ineffective-assistance] claim, [the court] must also find a
21          reasonable probability that the trial-level [ineffective-assistance] claim
22          would have succeeded had it been raised.
23   Runningeagle, 825 F.3d at 982. “A reasonable probability is a probability sufficient to
24   undermine confidence in the outcome.” Strickland, 466 U.S. at 694. Petitioner has
25   demonstrated that there is a “reasonable probability” that he would have accepted the plea
26   offer rather than risk trial and a resulting life-without-parole sentence. Under Martinez’s
27   “recursive standard,” therefore, there is a reasonable probability that the result of
28   Petitioner’s first PCR proceeding would have been different had Mr. Couser raised the


                                                 - 20 -
 1   issue.
 2                  2.     Initial-Review Collateral Proceeding
 3            Arizona law requires prisoners to raise ineffective-assistance claims in PCR
 4   proceedings rather than direct appeals. State v. Spreitz, 39 P.3d 525, 527 (Ariz. 2002). Mr.
 5   Couser failed to raise Petitioner’s substantial ineffective-assistance claim during the initial
 6   PCR proceeding. This satisfies the third and fourth Martinez requirements.
 7            Respondents argue that Petitioner is not entitled to relief under Martinez because
 8   Petitioner’s default occurred in the Arizona Court of Appeals, not during “initial-review
 9   collateral proceedings” before the PCR court. However, Arizona law clearly holds that an
10   ineffective-assistance claim that could have been raised in the initial PCR proceeding is
11   waived and precluded in subsequent PCR proceedings. State v. Goldin, 365 P.3d 364, 367–
12   68 (Ariz. Ct. App. 2015). Thus, the default occurred when Mr. Couser failed to raise
13   Petitioner’s ineffective-assistance claim in the first PCR proceeding, not when the Arizona
14   Court of Appeals acknowledged the default on review of the second PCR proceeding.
15                  3.     Conclusion
16            Petitioner has established cause and prejudice to excuse the default of his second
17   claim. Respondents raise one final argument on this point. Noting that Martinez is based
18   in equity, Respondents contend that Petitioner’s default should not be excused because he
19   waited nearly ten years to pursue his claims. They argue that their ability to defend
20   Petitioner’s conviction and sentence has been irreparably prejudiced by the deaths of Mr.
21   Grills and Mr. Couser. As explained at length in this Order, however, Petitioner reasonably
22   discovered his claims in 2014. He thus shares no fault for the delay.
23            B.    Claim Four
24            In his fourth claim, Petitioner alleges that Arizona’s truth-in-sentencing law is
25   unconstitutionally vague. This claim is procedurally defaulted because the Arizona Court
26   of Appeals found it waived and precluded. See Hurles, 752 F.3d at 780. Petitioner argues
27   that he can establish cause to excuse the default under Maples v. Thomas, 565 U.S. 266
28   (2012), because his second PCR attorney, Mr. Banales, abandoned him. The Court


                                                 - 21 -
 1   disagrees.
 2          In Maples, the petitioner’s PCR attorneys caused the default by abandoning him
 3   without notice during the PCR proceeding. 565 U.S. at 281. Petitioner’s circumstances
 4   are markedly different. The default was caused not by Mr. Banales, but by Petitioner’s
 5   failure to raise the claim in the first PCR proceeding. Furthermore, Petitioner was not
 6   “abandoned” in the sense that led the Supreme Court to find cause to excuse Maples’
 7   default. Petitioner was not left helpless; Mr. Banales informed him that he would need to
 8   appeal without representation, which he did. (Doc. 22-1, Ex. G, at 59.) Petitioner has not
 9   shown cause to excuse his default.
10   V.     Conclusion
11          Respondents’ first objection (i.e., that Petitioner is not entitled to equitable tolling)
12   will be overruled. Their second objection (i.e., that Petitioner’s claims are procedurally
13   defaulted without excuse) will be overruled to the extent that the default of Claim Two is
14   excused. Their third objection (i.e., that the Petition should not be granted without them
15   having an opportunity to brief the merits) will be sustained.
16          Claims One, Three, and Four will be dismissed. Because Petitioner has shown cause
17   and prejudice to excuse the default of Claim Two, the Court will apply a de novo standard
18   of review to that claim. Apelt v. Ryan, 878 F.3d 800, 825 (9th Cir. 2017). Furthermore,
19   given the passage of time and death of Mr. Grills, a key witness, the record appears to be
20   as complete as it can be. The Court thus finds that discovery and an evidentiary hearing
21   are unwarranted, and that Claim Two will be decided based on the briefing and
22   documentary evidence.       See Runningeagle, 825 F.3d at 990 (“Where documentary
23   evidence provides a sufficient basis to decide a petition, the court is within its discretion to
24   deny a full hearing.” (citing Phillips v. Ornoski, 673 F.3d 1168, 1179 (9th Cir. 2012)));
25   Smith v. Mahoney, 611 F.3d 978, 997 (9th Cir. 2010) (same).
26          IT IS ORDERED:
27          1.     The Report and Recommendation (Doc. 29) is adopted in part and rejected
28   in part as set forth in this Order. Respondents’ Objections (Doc. 34) are sustained in part


                                                  - 22 -
 1   and overruled in part as set forth in this Order.
 2          2.     Claims One and Four of the Petition for Writ of Habeas Corpus pursuant to
 3   28 U.S.C. § 2254 (Doc. 1) are dismissed as procedurally defaulted. Claim Three of the
 4   Petition is dismissed as non-cognizable on federal habeas review.
 5          3.     On or before March 1, 2019, Respondents shall file an answer to the Petition,
 6   addressing the merits of Claim Two. Petitioner may file a traverse on or before March 15,
 7   2019. The parties may submit as exhibits any relevant evidence that is not part of the
 8   current record.
 9          Dated this 12th day of February, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 23 -
